Citation Nr: 0735821	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiomyopathy with 
congestive heart failure, including as secondary to the 
veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to February 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part denied service 
connection for cardiomyopathy with congestive heart failure 
as secondary to the service-connected disability of diabetes 
mellitus, type II.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claim of service connection for cardiomyopathy with 
congestive heart failure, including as secondary to veteran's 
service-connected disabilities.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The veteran asserts during the July 2007 hearing that his 
current heart condition is either aggravated or caused by his 
service-connected diabetes mellitus, type II, and post-
traumatic stress disorder (PTSD).  Review of the record 
reflects that the veteran underwent a VA examination in 
January 2005 for his heart condition.  The veteran's 
representative has challenged the adequacy of that VA 
examination on the basis that the claims folder was not made 
available to the examiner.  As a result, the current record 
is inadequate to render a fully informed decision on the 
issue without the benefit of medical expertise.  VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
In addition, the Board notes that the veteran asserted in a 
February 2006 statement, which was submitted in conjunction 
with his VA Form 9 Appeal to Board of Veterans' Appeals, that 
his heart condition may also be due to his service-connected 
PTSD.  While this assertion was made after the January 2005 
VA examination, the additional VA examination should also 
reflect an opinion as to whether the veteran's PTSD caused or 
aggravated his current heart condition.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Afford the veteran a VA examination 
to determine the nature and etiology of 
his cardiomyopathy with congestive heart 
failure.  All necessary tests should be 
performed.  The examiner is requested to 
provide an opinion concerning whether it 
is at least as likely as not (50 percent 
probability or more) that the veteran's 
cardiomyopathy with congestive heart 
failure was caused or aggravated by 
diabetes mellitus, type II, and post-
traumatic stress disorder (PTSD).  If the 
examiner finds that the veteran's heart 
condition is aggravated by diabetes or 
PTSD, he/she should indicate the degree 
of disability of the heart disability 
before it was aggravated and its current 
degree of disability.  If the congestive 
heart failure was not caused or 
aggravated by diabetes mellitus, type II, 
or PTSD, the examiner should state so.  
The rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



